FILED
                              NOT FOR PUBLICATION                             MAR 21 2016

                                                                          MOLLY C. DWYER, CLERK
                      UNITED STATES COURT OF APPEALS                        U.S. COURT OF APPEALS



                              FOR THE NINTH CIRCUIT



UNITED STATES OF AMERICA,                         No. 15-30121

               Plaintiff - Appellee,              D.C. No. 4:04-cr-00172-SEH

 v.
                                                  MEMORANDUM*
JEREMY SHANE TURNER,

               Defendant - Appellant.


                      Appeal from the United States District Court
                              for the District of Montana
                       Sam E. Haddon, District Judge, Presiding

                              Submitted March 15, 2016**

Before:        GOODWIN, LEAVY, and CHRISTEN, Circuit Judges.

      Jeremy Shane Turner appeals from the district court’s order denying his

motion for a sentence reduction under 18 U.S.C. § 3582(c)(2). We have jurisdiction

under 28 U.S.C. § 1291. We review de novo whether a defendant is eligible for a



          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
sentence reduction, see United States v. Paulk, 569 F.3d 1094, 1095 (9th Cir. 2009),

and we affirm.

      Turner contends that the district court erred by denying his motion without

addressing his arguments in favor of a sentence reduction. He also contends that a

reduction is warranted in light of the 18 U.S.C. § 3553(a) factors. These contentions

fail. Turner is ineligible for a reduction because Amendment 782 to the Sentencing

Guidelines did not have the effect of lowering his guideline range due to the operation

of the statutory mandatory minimum. See U.S.S.G. § 1B1.10(a)(2)(B) & cmt. n.1(A)

(a reduction is not authorized if an amendment does not have the effect of lowering

the defendant’s applicable guideline range because of the operation of a statutory

mandatory minimum); § 5G1.1(b) (where a mandatory minimum sentence is greater

than the maximum of the applicable guideline range, the mandatory minimum “shall

be the guideline sentence”). Because the district court lacked authority to reduce

Turner’s sentence, it had no cause to consider Turner’s arguments based on the

section 3553(a) factors. See Dillon v. United States, 560 U.S. 817, 826-27 (2010).

      We decline to consider Turner’s equal protection claim because he raised it for

the first time in his reply brief. See United States v. Mejia-Pimental, 477 F.3d 1100,

1105 n.9 (9th Cir. 2007).

      AFFIRMED.

                                           2                                     15-30121